DETAILED ACTION
Response to Amendment
Claims 1-30 are pending. No claims have been amended.
Response to Arguments
Applicant's arguments filed 6 September, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 “The Office Action asserts that the "limitation of 'determine' is a process that, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components." Office Action, p. 3. Applicant respectfully disagrees. Even assuming arguendo that the recited "determine" could be interpreted as a mental process, the recitation is integrated into a practical application of improving the ability of a computer to perform diagnostic processes. Therefore, the claims are patent eligible under at least Prong 2 of Step 2A of the Mayo/Alice analysis”. Examiner disagrees and maps out the analysis performed on claim 1:

The following is the 101 analysis of claim 1:

Step 1: Statutory Category?
Yes, a series of steps carried out using a processor
Step 2: Prong 1: Judicial Exception Recited?
Yes, a person can look at an image of a clearly broken leg for instance and decide whether a leg looks broken or not. The limitation of “determine” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea
Step 2A prong 2: Integrated into a Practical Application?
No. The claim recites one additional element: that a processor is used to perform both the determining step. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determine one or more diagnostic processes based, at least in part, on one or more neural networks used to identify one or more medical images). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.


While applicant argues: “the recitation is integrated into a practical application of improving the ability of a computer to perform diagnostic processes”, as the claim does not in any way specify a way the functionality of the processor is fundamentally changed by the steps in a way that would fundamentally increase its speed or reduce power consumption, this is still interpreted as a processor recited at a high level of generality.
With respect to arguments on pages 9-10, examiner notes: A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by its terms is limited to "an element in a claim for a combination." Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA  section 112, sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification that performs the claimed function. Thus, a single means limitation that is properly construed will cover all means of performing the claimed function. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A claim of such breadth reads on subject matter that is not enabled by the specification, and therefore, should be rejected under section 112(a) or pre-AIA  section 112, first paragraph. See also MPEP § 2164.08(a). 

The applicant’s claim “A processor, comprising: one or more circuits to determine one or more diagnostic processes based, at least in part, on one or more neural networks used to identify one or more medical images” is the same type of claim to the claim in Hyatt that was found to recite only a single element, which is drafted in "means-plus-function" format but fails to be in a combination.

35. A Fourier transform processor for generating Fourier transformed incremental output signals in response to incremental input signals, said Fourier transform processor comprising incremental means for incrementally generating the Fourier transformed incremental output signals in response to the incremental input signals.

In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.)

Regarding arguments on pages 10-11 regarding the 35 USC 102 rejection of claim 1, “Katouzian discloses using machine learning to analyze a medical image to determine an appropriate image processing pipeline. See Katouzian, paragraph [0035] et seq. However, Katouzian fails to disclose that an image processing pipeline includes a diagnostic process, and as such cannot be said to determine a diagnostic process. Therefore, Katouzian fails to disclose "one or more circuits to determine one or more diagnostic processes based, at least in part, on one or more neural networks used to identify one or more medical images."” Examiner disagrees.

In the publication of the current application, applicant writes:
“In at least one embodiment, there may be additional diagnostics that may be performed as well at little additional processing cost. In at least one embodiment, segmentation or analysis of an input image data may also include information about other organs or body components as well, such that additional diagnostics could be run with respect to those organs or components” [0050]

“In at least one embodiment, one or more initial diagnostic processes, or other types of image analysis, can be determined 408 to be performed for those types of objects. In at least one embodiment, one or more processing pipelines can be generated 410, or otherwise selected or determined, including containers that are relevant to those initial diagnostic processes” [0072]

Therefore, when Katouzian et al. disclose: 
“Thus, the illustrative embodiments provide mechanisms for selecting an appropriate medical image processing pipeline to be applied to one or more medical images in medical data associated with a patient. The selection of the medical image processing pipeline from a repository of such pipelines is based on machine learning of the characteristics of the medical images that are the target of the processing. These characteristics are extracted, by the various subsystems of the illustrative embodiments, from textual content associated with the medical images, metadata associated with the medical images, and/or analysis of the features of the medical images themselves. A machine learning model is provided that evaluates the evidence extracted by these various subsystems to determine probability scores associated with candidate pipelines indicative of a probability that the corresponding pipeline is an appropriate pipeline to perform a desired analysis of the medical image(s) and provide a desired result to a requesting user. These probabilities may be based on characteristics such as the modality of the medical image, the mode, the view, the organ(s)/anatomical structure(s), and the like. The probabilities may be used to rank pipelines relative to one another and then select one or more of these pipelines which are then applied to the medical image data to generate results that are returned to the requesting user via the computing device. Thus, rather than having to have a user specify which pipeline to utilize, which may be erroneous, and being limited to a single pipeline specifically configured for a particular medical imaging technology, the illustrative embodiments provide mechanisms for automatically selecting from a vast repository of pipelines, which pipeline(s) are the most appropriate to process a medical image to provide a desired result requested from a user” ([0090]).

These pipelines are the “diagnostic process” as interpreted from the embodiments described in the applicant’s own specification. If the applicant has another definition from a different embodiment within their own specification for “diagnostic process”, that will have to be incorporated into the claim, as at least in some embodiments, the way the examiner has interpreted “diagnostic process” is consistent with the applicant’s own specification. 

With respect to the argument on page 11: “Applicant respectfully submits that claims 7, 13, 19, and 25 are allowable at least for reasons discussed above in connection with claim 1” examiner notes the arguments are addressed by similarity to claim 1.
With respect to the argument on page 11: “Claims 2-6, 8-12, 14-18, 20-24, and 26-30 each depend from one of claims 1, 7, 13, 19, and 25 described above. Accordingly, Applicant respectfully submits that claims 2-6, 8-12, 14- 18, 20-24, and 26-30 are allowable at least for depending from an allowable independent claim” examiner notes the arguments are addressed by dependency on the independent claims as addressed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and by dependency, claims 2-6), and claim 7 (and by dependency claims 8-12) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. For more information and guidance, see 164.08(a)  Single Means Claim [R-11.2013] A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor. In this case, the claim recites a single structure where it covers every conceivable structure for achieving the stated property (result) while the specification discloses at most only those known to the inventor. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 13, 19 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite one or more circuits/ or processors/ CRM/ memory to determine one or more diagnostic processes based, at least in part, on one or more neural networks used to identify one or more medical images. In particular, a person can look at an image of a clearly broken leg and decide whether a leg looks broken or not. The limitation of “determine” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Further analysis is provided above in the response to arguments section of this rejection.
Claims 2, 8, 14, 20 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the one or more circuits are further to determine one or more object types represented in the one or more medical images, and to determine the one or more diagnostic processes based at least in part upon the one or more object types. Again, a person can look at a broken leg or arm and tell if it is a broken leg or arm and might need a closer up image, etc.. Claims 5, 11, 17, 23, and 29 which will provide results of the one or more diagnostic processes as the results are received from individual diagnostic processes could just be a verbal opinion of the user. 
The limitations of determining, calculating, and guiding, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 7, and 25 only recite these additional elements – a processor, a circuit, a memory. These components are recited at a high-level of generality (i.e., as a generic device and controller) such that it amounts no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In particular, there is no demonstration the above activities such as indicating to a user what the image pertains to in any meaningful way, the processor is merely used to run these basic calculation programs. 
Claims 6, 12, 18, 24, and 30 are configured to cause data for the one or more medical images to be stored to a shared memory, and wherein the one or more diagnostic processes are to access the data from the shared memory. As storing is considered an insignificant extra solution activity, storing is well-understood, routine, and conventional and therefore is not sufficient to overcome the Alice rejection.
Claims 3, 4, 9, 10, 15, 16, 21, 22, 27 and 28 are NOT rejected under 35 USC 101, as these claims appear to have significantly more, and amount to more than is reasonable to be explained by mental processes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 7, 8, 11, 12, 13, 14, 17, 18, 19, 20, 23, 24, 25, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katouzian et al. (US 20190392547 A1).

Regarding claims 1, 7, 13, 19, and 25, Katouzian et al. disclose a processor, a system, a method, machine readable medium having stored thereon a set of instructions, and medical image analysis system comprising: one or more circuits to determine one or more diagnostic processes based, at least in part, on one or more neural networks (convolutional neural network, [0055], [0068], [0069]) used to identify one or more medical images (“Thus, the illustrative embodiments provide mechanisms for selecting an appropriate medical image processing pipeline to be applied to one or more medical images in medical data associated with a patient. The selection of the medical image processing pipeline from a repository of such pipelines is based on machine learning of the characteristics of the medical images that are the target of the processing. These characteristics are extracted, by the various subsystems of the illustrative embodiments, from textual content associated with the medical images, metadata associated with the medical images, and/or analysis of the features of the medical images themselves. A machine learning model is provided that evaluates the evidence extracted by these various subsystems to determine probability scores associated with candidate pipelines indicative of a probability that the corresponding pipeline is an appropriate pipeline to perform a desired analysis of the medical image(s) and provide a desired result to a requesting user. These probabilities may be based on characteristics such as the modality of the medical image, the mode, the view, the organ(s)/anatomical structure(s), and the like. The probabilities may be used to rank pipelines relative to one another and then select one or more of these pipelines which are then applied to the medical image data to generate results that are returned to the requesting user via the computing device. Thus, rather than having to have a user specify which pipeline to utilize, which may be erroneous, and being limited to a single pipeline specifically configured for a particular medical imaging technology, the illustrative embodiments provide mechanisms for automatically selecting from a vast repository of pipelines, which pipeline(s) are the most appropriate to process a medical image to provide a desired result requested from a user”, [0090]).

Regarding claims 2, 8, 14, 20, and 26, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose wherein the one or more circuits are further to determine one or more object types represented in the one or more medical images, and to determine the one or more diagnostic processes based at least in part upon the one or more object types (ultimate goal of these sub-systems is to identify evidence coming from the analysis of medical data by these sub-systems that relates to features of the medical image including, for example, image dimensionality, image modality, image modality mode, image modality view, imaging body part, imaging organ(s) or other anatomical structure(s), and targeted disease(s) or abnormality/abnormalities, [0020], After identifying such evidence coming from the various sub-systems, the mechanisms of the illustrative embodiments determine what medical image analysis pipeline to utilize to process the medical image, so as to assist the medical professional, [0021],  from an evaluation of these portions of evidence, it can be determined that the imaging organ(s) characteristic of the medical image(s) is the cardiac region of the chest, which may indicate a particular disease specific imaging pipeline to utilize to further process the medical image(s) in the retrieved medical data, [0054], probabilities may be based on characteristics such as the modality of the medical image, the mode, the view, the organ(s)/anatomical structure(s), and the like, automatically selecting from a vast repository of pipelines, which pipeline(s) are the most appropriate to process a medical image to provide a desired result, [0090]).

Regarding claims 5, 11, 17, 23, and 29, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose the one or more circuits are further to provide results of the one or more diagnostic processes as the results are received from individual diagnostic processes (The corresponding disease specific imaging pipeline 140 is then applied 150 to generate results 116 of processing the medical image(s) of the medical data 118 which may then be returned to the user 112 as part of the results corresponding to the requested medical data access and processing, [0056]).

Regarding claims 6, 12, 18, 24 and 30, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. further disclose the one or more circuits are further to cause data for the one or more medical images to be stored to a shared memory, and wherein the one or more diagnostic processes are to access the data from the shared memory (“The cognitive system 300 is implemented on one or more computing devices 304A-D (comprising one or more processors and one or more memories, and potentially any other computing device elements generally known in the art including buses, storage devices, communication interfaces, and the like) connected to the computer network 302. For purposes of illustration only, FIG. 3 depicts the cognitive system 300 being implemented on computing device 304A only, but as noted above the cognitive system 300 may be distributed across multiple computing devices, such as a plurality of computing devices 304A-D. The network 302 includes multiple computing devices 304A-D, which may operate as server computing devices, and 310-312 which may operate as client computing devices, in communication with each other and with other devices or components via one or more wired and/or wireless data communication links, where each communication link comprises one or more of wires, routers, switches, transmitters, receivers, or the like”, [0092]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 15, 16, 21, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katouzian et al. (US 20190392547 A1) as applied to claims 1 above, further in view of Kishore et al. (US 20150160974 A1).

Regarding claims 3, 9, 15, 21, and 27, Katouzian et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 1, 7, 13, 19, and 25. Katouzian et al. partly disclose the one or more diagnostic processes are assigned as jobs to one or more processing workflows, wherein the jobs are schedulable to be performed at least partially in sequence or in parallel, and wherein a performance of at least one of the jobs is able to be conditioned on an output of a prior job in a respective processing workflow (In some alternative implementations, the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved, [0034]) but another reference is added to make this explicit.

Kishore et al. teach one or more diagnostic processes are assigned as jobs to one or more processing workflows (implement an analytics workflow management system that can schedule jobs based on inferred dependencies, [0047], Workflow manager 302 can coordinate scheduling of jobs. For example, workflow manager 302 can receive job definitions via job creation user interface 304 and can determine when to schedule jobs, e.g., by inferring dependencies between jobs from the data tables (or other data objects) identified as being produced and consumed by various jobs. Examples of job scheduling processes that can be implemented in workflow manager 302 are described below, [0049], Once a job or workflow (a set of jobs with dependencies) is defined, workflow manager 302 can proceed to schedule the job, [0106]), wherein the jobs are schedulable to be performed at least partially in sequence or in parallel (a scheduling system can require that jobs A 102 and B 104 be completed before job C 106 begins. Jobs A 102 and B 104 can execute in any order, or concurrently, since neither depends on data generated by the other, [0028]), and wherein a performance of at least one of the jobs is able to be conditioned on an output of a prior job in a respective processing workflow (The system can schedule executions of the source and sink jobs such that the source job completes (or completes generation of the source data object) before the sink job is launched, abstract, [0022], For purposes of correctly executing all of the jobs in FIG. 1, a scheduling system can be used to make sure that jobs are executed in the correct order, which can be any order subject to the condition that a job that produces a data object completes execution (or at least completes production of the data object) before any job that consumes that data object begins execution (or at least begins consumption of the data object). Thus, for example, a scheduling system can require that jobs A 102 and B 104 be completed before job C 106 begins. Jobs A 102 and B 104 can execute in any order, or concurrently, since neither depends on data generated by the other. In some systems, e.g., as described below, the scheduling system can identify jobs that are ready to execute and can dispatch the jobs to a computing cluster for execution. Upon completion of a job, the computing cluster can inform the scheduling system, which can then determine which job (or jobs) to dispatch next, [0028], Based on job definitions provide by the analyst(s), workflow manager 302 can schedule jobs for execution by task runner 312. In scheduling jobs, workflow manager 302 can infer dependencies between jobs and a corresponding execution order for dependent jobs based on the analyst's specifications of data objects produced and consumed by various jobs, [0056]).

Katouzian et al. and Kishore et al. are in the same art of performing multiple operations (Katouzian et al., abstract, [0090]; Kishore et al., abstract, [0056]). The combination of Kishore et al. with the invention of Katouzian et al. enables dependencies to be established so operations can automatically be carried out. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the workflow management described by Kishore et al. with the invention of Katouzian et al. as this was known at the time of filing, the combination would have predictable results, and as Kishore et al. indicate “Specifying dependencies on data objects rather than jobs can simplify the analyst's task. For example, the analyst defining a job that consumes data from a particular source data object does not need to know which job (or jobs) produce the source data object; the analyst can simply indicate that the source data object needs to be up-to-date before the consumer job is run” ([0007]), which will aid in the effective automation of the pipeline selection described by Katouzian et al. (see for example, paragraph 90).

Regarding claims 4, 10, 16, 22, and 28, Katouzian et al. and Kishore et al. disclose the processor, system, method, machine readable medium having stored thereon a set of instructions, and medical image analysis system of claims 3, 9, 15, 21, and 27. Katouzian et al. and Kishore et al. further disclose the one or more circuits are further to determine at least one additional diagnostic process based, at least in part, upon a result of at least one of the determined diagnostic processes (Katouzian et al., The mechanisms of the illustrative embodiments find the particular combination of models for performing a comprehensive analysis given the medical data for a specified purpose, such as disease identification, anomaly detection, treatment recommendation, or the like, [0021], two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved, [0034], automatically identifying a disease specific imaging analysis pipeline for analyzing the medical image to identify any diseases that may be represented in the medical image [0043], The corresponding disease specific imaging pipeline 140 is then applied 150 to generate results 116 of processing the medical image(s) of the medical data 118 which may then be returned to the user 112 as part of the results corresponding to the requested medical data access and processing, [0056], The machine learning model 124 selects a disease specific imaging pipeline by ranking the disease specific imaging pipelines as mentioned previously. The pipeline is a collection of analytics algorithms applied to medical image data to extract information from the medical image data. Such analytics may include such operations as segmentation, registration, classification, disease detection, abnormality detection, etc. Thus, there may be separate pipelines defined for different combinations of analytics algorithms, and there may be multiple pipelines defined for the same disease identification, abnormality detection, modalities, modes, views, organs/anatomical structures, etc., [0078], automatically selecting from a vast repository of pipelines, which pipeline(s) are the most appropriate to process a medical image to provide a desired result requested from a user, [0090]; Kishore et al., The system can automatically determine which job (or multiple jobs as the case may be) is a "source" job (also referred to herein as a "producer" job) responsible for generating the source data object and can infer a dependency of the sink job on the source job. The system can schedule jobs such that each source job completes (or completes generation of the source data object) before a sink job is launched, [0022], the scheduling system can identify jobs that are ready to execute and can dispatch the jobs to a computing cluster for execution. Upon completion of a job, the computing cluster can inform the scheduling system, which can then determine which job (or jobs) to dispatch next, [0028],  dozens or hundreds of discrete jobs can be defined, with some jobs depending on earlier jobs that in turn depend on still earlier jobs, [0032], performance of a data-consuming task is contingent on completion of a data-producing task, [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180049045 A1: FIG. 5 illustrates an example pipeline of intelligent diagnostic data collection 500 according to various embodiments of the present disclosure. The embodiment of the pipeline of intelligent diagnostic data collection 500 shown in FIG. 5 is for illustration only. Other embodiments of the pipeline of intelligent diagnostic data collection 500 could be used without departing from the scope of this disclosure. As shown in FIG. 5, the pipeline of intelligent diagnostic data collection 500 comprises a machine learning engine 505, and a collection strategy controller 510; US 20190026430 A1: In some embodiments, the facility operates as part of a machine learning pipeline that constructs and evaluates predictive models, such as those for disease diagnosis, based on time-series and/or other signals, such as physiological signals. The machine learning process uses features to identify patterns within a training set of data and, based on these patterns, generates predictive models. These predictive models can be validated using validation data sets (i.e., data sets for which an outcome is known but that were not used to train the model) and applied to new input data in order to predict outcomes from the input data, such as providing a diagnosis for a medical condition, etc. As new data and new features are produced or acquired, the machine learning process improves upon the predictive capabilities of these models by incorporating new features and, in some cases, discarding others, such as those that are determined to be too similar to other features; US 20190026431 A1: In some embodiments, the facility operates as part of a machine learning pipeline that constructs and evaluates predictive models, such as those for disease diagnosis, based on time-series and/or other signals, such as physiological signals. The machine learning process uses features to identify patterns within a training set of data and, based on these patterns, generates predictive models. These predictive models can be validated using validation data sets (i.e., data sets for which an outcome is known but that were not used to train the model) and applied to new input data in order to predict outcomes from the input data, such as providing a diagnosis for a medical condition, etc. As new data and new features are produced or acquired, the machine learning process improves upon the predictive capabilities of these models by incorporating new features and, in some cases, discarding others, such as those that are determined to be too similar to other features; US 20160307305 A1: Normalization of digital histopathology images is reduces the variability and improve the robustness of algorithmic approaches further down the clinically diagnostic pipeline. In the present methodology a novel technique is provided which uses deep learned sparse auto encoding features, which optimally learn the best representation of the images, for this normalization process. Recognizing that these deep learned filters tend to be robust to staining and equipment differences, a feature space is created such that a standard k-means algorithm can produce suitable clusters, in an over-segmented manner. These over-segmented clusters can then be used to perform histogram equalization from the moving image to the template image, in a way which is resilient to outliers and produces limited visual artifacts; US 20190370387 A1: the deep-learning cognitive system, while shown as having a single request processing pipeline in the examples hereafter, may in fact have multiple request processing pipelines the request processing pipelines may be configured to provide different types of cognitive functions or support different types of healthcare applications, such as one request processing pipeline being used for patient diagnosis, another request processing pipeline being configured for cognitive analysis of EMR data, another request processing pipeline being configured for patient monitoring; US 20160180219 A1: Unique pipelines may be created for each domain or problem space (e.g. a different pipeline is used for supporting cancer treatments, diagnoses, predicting opinions, machine learning.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661